Exhibit 10.5

 

AMENDMENT NUMBER FOURTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of November 20, 2012,

among

PENNYMAC CORP.

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER FOURTEEN (this “Amendment Number Fourteen”) is made this
23rd day of August, 2019, among PENNYMAC CORP., a Delaware corporation, as
seller, PennyMac Operating Partnership, L.P., a Delaware limited partnership
(“POP” and together with PennyMac Corp., a “Seller” and jointly and severally,
the “Sellers”), MORGAN STANLEY BANK, N.A., a national banking association, as
buyer (“Buyer”), and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company, as agent for Buyer (“Agent”), to the Master
Repurchase Agreement, dated as of November 20, 2012, among Seller, Buyer and
Agent, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

 

RECITALS

WHEREAS, Sellers, Buyer and Agent have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller represents to Buyer and Agent that
Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Repurchase Document and no Default or Event of Default
has occurred and is continuing under the Agreement or any other Repurchase
Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments.  Effective as of August 23, 2019 (the “Amendment Effective
Date”),

(a)Section 1.01 of the Agreement is hereby amended by deleting the definition of
HARP Loan.

 

(b)the defined term “LIBOR Base Rate” in Section 1.01 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“LIBOR Base Rate” shall mean, with respect to each day any Transaction is
outstanding, the rate per annum equal to the greater of (a) 0.00%, and (b) the
rate per annum equal to the rate appearing on Reuters Screen LIBOR01 Page as
one-month LIBOR on such date (and if such date is not a Business Day, the rate
quoted as one-month LIBOR on the Business Day immediately preceding such date),
and if such rate shall not be so quoted, the rate per annum at which the Buyer
is offered Dollar deposits at or about 10:00 A.M., New York City time, on such
date by prime banks in the interbank eurodollar market where the eurodollar and
foreign currency exchange operations in respect of the Transactions are then
being conducted for delivery on such day for a period of thirty (30) days and in
an amount comparable to the aggregate Purchase Price of all Transactions
outstanding on such day.

 

--------------------------------------------------------------------------------

 

 

(c)Section 1.01 of the Agreement is hereby amended by adding the following new
definitions immediately following the definition of Non-Exempt Person to read in
its entirety as follows:

 

“Non-QM Mortgage Loan” shall mean a Mortgage Loan that is not a “qualified
mortgage” as defined by 12 CFR 1026.43(e), but which satisfies the Ability to
Repay Rule.

 

“Non-QM Mortgage Loan Underwriting Overlay” shall mean the underwriting
guidelines of Seller with respect to the origination of any Non-QM Mortgage Loan
which complies with the Ability to Repay Rule.

 

(d)the defined term “Termination Date” in Section 1.01 of the Agreement is
hereby amended and restated in its entirety as follows:

 

“Termination Date” shall mean August 21, 2020 or such earlier date on which this
Repurchase Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

(e)The definition of Underwriting Guidelines in Section 1.01 of the Agreement is
hereby amended to read in its entirety as follows:

 

“Underwriting Guidelines” shall mean the underwriting guidelines attached as
Exhibit E hereto, which (a) with respect to any Agency Mortgage Loans comply
with all current requirements of Fannie Mae and Freddie Mac, in effect as of the
date of this Agreement, (b) with respect to any Jumbo Mortgage Loans comply with
all current requirements of Fannie Mae and Freddie Mac, in effect as of the date
of this Agreement, other than the requirements as to the original principal
balance of the Mortgage Loans, and (c) with respect to any Non-QM Mortgage Loans
comply with all current requirements of Fannie Mae and Freddie Mac, in effect as
of the date of this Agreement, other than the requirements as to the original
principal balance of the Mortgage Loan or the debt-to-income ratio of the
Mortgage Loan and the Non-QM Mortgage Loan Overlay in effect as of the date of
this Agreement, in each case as the same may be amended, supplemented or
otherwise modified from time to time in accordance with terms of this Agreement,
and which have been approved (including any changes subsequent to the date
hereof) in writing by Agent.

 

(f)Section 2.01(c) of the Agreement is hereby amended to read in its entirety as
follows:

 

(c)Notwithstanding anything to the contrary, any purchase of a Jumbo Mortgage
Loan or a Non-QM Mortgage Loan hereunder shall be made on an uncommitted basis
and the Buyer shall have no obligation to enter into Transactions with respect
to any Jumbo Mortgage Loans or Non-QM Mortgage Loans, which Transactions shall
be entered into in the sole discretion of Buyer.

 

(g)Section 6.28 of the Agreement is hereby amended to read in its entirety as
follows:

 

6.28Origination and Acquisition of Mortgage Loans.  The Mortgage Loans were
originated by the Seller or a Qualified Originator, and the origination and
collection practices used by the Seller or Qualified Originator, as applicable,
with respect to the Mortgage Loans have been, in all material respects legal and
in compliance with all laws

2

--------------------------------------------------------------------------------

 

with respect to unfair and deceptive lending practices and Predatory Lending
Practices, proper, prudent and customary in the residential mortgage loan
origination and servicing business and in accordance with the Underwriting
Guidelines, and except with respect to any Jumbo Mortgage Loans or Non-QM
Mortgage Loans, in accordance with FHA, VA, RHS, Ginnie Mae, Fannie Mae and
Freddie Mac standards as applicable.  The Seller shall assure that the Buyer has
access to the Freddie Mac Loan Prospector (LP) Fannie Mae DeskTop Underwriting
(DU) to confirm the approved status of the Mortgage Loans under such programs;
provided that LP and DU are not used for Mortgage Loans that are part of the “VA
IRRRL”or “FHA Streamline” programs.  All Agency Mortgage Loans are in conformity
with the Underwriting Guidelines and are eligible for sale to Fannie Mae or
Freddie Mac or for guaranty by Ginnie Mae, the VA or the RHS or for insurance by
the FHA, and satisfy all applicable requirements for delivery to the appropriate
Agency.  Each of the Mortgage Loans complies with the representations and
warranties listed in Schedule 1 hereto.  The Seller shall provide written notice
to the Buyer and the Agent of any material change in the process and standards
pursuant to which Qualified Originators are approved and shall notify the Buyer
and the Agent of any Qualified Originators that are approved following the
Effective Date.

(h)Section 7.28 of the Agreement is hereby amended to read in its entirety as
follows:

 

7.28Removal of Mortgage Loans in Violation of the Ability to Repay
Rule.  Notwithstanding anything contained herein to the contrary, the Seller
hereby covenants and agrees to follow all instructions or directions received
from Buyer (including repurchasing any Mortgage Loan at a price equal to the
Repurchase Price allocable to such Mortgage Loan), at any time during the term
of this Repurchase Agreement, with respect to any Mortgage Loan in which there
are any actions, suits, arbitrations, investigations or proceedings pending or
threatened against the Seller that question or challenge the compliance of the
Mortgage Loan with 12 CFR 1026.43(c), including all applicable official staff
commentary (the "Ability to Repay Rule").

(i)Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (i) in its entirety and replacing it with the following:

 

(i)Location and Type of Mortgaged Property.  The Mortgaged Property is located
in an Acceptable State as identified in the Mortgage Loan Schedule and consists
of a single parcel of real property with a dwelling which, (a) in the case of an
Agency Mortgage Loan, is acceptable under the Underwriting Guidelines and is
acceptable to the related Agency pursuant to the applicable Agency Guide and,
(b) in the case of a Jumbo Mortgage Loan or a Non-QM Mortgage Loan is acceptable
under the Underwriting Guidelines.  No residence or dwelling is a mobile home or
a manufactured dwelling.  No portion of the Mortgaged Property is used for
commercial purposes.  Each Jumbo Mortgage Loan or Non-QM Mortgage Loan
identified on the Mortgage Loan Schedule as a Jumbo Mortgage Loan or Non-QM
Mortgage Loan, respectively.

(j)Clause (a) to sub-section (o) of Part I of Schedule 1 of the Agreement is
hereby amended to read in its entirety as follows:

 

(a)in the case of a Jumbo Mortgage Loan, 80% and in the case of a
Non-QM  Mortgage Loan, 90%, and

(k)Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (t) in its entirety and replacing it with the following

3

--------------------------------------------------------------------------------

 

(t)Origination; Payment Terms.  The Mortgage Loan was originated by or in
conjunction with a Mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.  Monthly Payments on the Mortgage Loan
commenced no more than sixty (60) days after funds were disbursed in connection
with the Mortgage Loan.  The Mortgage Note Interest Rate is adjusted, with
respect to adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date
to equal the Index plus the Gross Margin (rounded up or down to the nearest
.125%), subject to the Mortgage Note Interest Rate Cap.  The Mortgage Note is
payable on the first day of each month.  Other than with respect to a Mortgage
Loan identified on the related Mortgage Loan Schedule as an interest-only
Mortgage Loan, the Mortgage Loan is payable in equal monthly installments of
principal and interest, which installments of interest, with respect to
adjustable rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Note Interest Rate on each Interest Rate Adjustment Date, with
interest calculated and payable in arrears, sufficient to amortize the Mortgage
Loan fully by the stated maturity date, over an original term of not more than
thirty (30) years from commencement of amortization.  With respect to each
Mortgage Loan identified on the Mortgage Loan Schedule as an interest-only
Mortgage Loan, the interest-only period shall not exceed ten (10) years (or such
other period specified on the Mortgage Loan Schedule) and following the
expiration of such interest-only period, the remaining Monthly Payments shall be
sufficient to fully amortize the original principal balance over the remaining
term of the Mortgage Loan and to pay interest at the related Mortgage Interest
Rate.  The term of any Mortgage Loan shall not exceed thirty (30) years.  Each
Non-QM Mortgage Loan is a fixed rate Mortgage Loan and no Non-QM Mortgage Loan
is an interest-only mortgage loan.

(l)Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (v) in its entirety and replacing it with the following:

(v)Conformance with Underwriting Guidelines and Agency Standards.  The Mortgage
Loan was underwritten in accordance with the Underwriting Guidelines and, in the
case of an Agency Mortgage Loan, all provisions of the applicable Agency
Guide.  The Mortgage Note and Mortgage are on forms acceptable to Freddie Mac,
Fannie Mae or Ginnie Mae, as applicable, and in the case of any Jumbo Mortgage
Loan or Non-QM Mortgage Loan, Fannie Mae and Freddie Mac, and the Seller has not
made any representations to a Mortgagor that are inconsistent with the mortgage
instruments used.

(m)Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (cc) in its entirety and replacing it with the following:

(cc)No Buydown Provisions; No Graduated Payments or Contingent Interests.  The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature. Except
with respect to any Agency Mortgage Loan that was originated in connection with
an Agency approved program permitting the establishment of a temporary buydown
account from which payments on the related Mortgage Loan shall be made, the
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a “buydown” provision.  With respect to any
Agency Mortgage Loan originated pursuant to such an Agency approved temporary

4

--------------------------------------------------------------------------------

 

buydown program, (i) the related Mortgagor satisfied the Underwriting Guidelines
and all provisions of any Agency Guide and qualified for the related Mortgage
Loan at the fully indexed rate; (ii) the Mortgage and the Note reflect the
permanent payment terms rather than the payment terms of the buydown agreement;
(iii) the buydown agreement provides for the payment by the related Mortgagor of
the full amount of the Monthly Payment on any Due Date that the buydown funds
are not available; (iv) the buydown funds were not used to reduce the original
principal balance of the Mortgage Loan or to increase the Appraised Value of the
Mortgaged Property when calculating the LTV of the Mortgage Loan and, if
required under any Agency Guide, the terms of the buydown agreement were
disclosed to the appraiser of the Mortgaged Property; (v) the buydown funds may
not be refunded to the Mortgagor unless the Mortgagor makes a principal payment
for the outstanding balance of the related Mortgage Loan; and (vi) as of the
date of origination of the Mortgage Loan, the provisions of the related buydown
agreement complied with all requirements of any Agency Guide.

(n)Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (jj) in its entirety and replacing it with the following:

(jj)Appraisal.  With respect to each Mortgage Loan, other than an Agency
Mortgage Loan for which the related Agency has granted a property inspection
waiver, the Mortgage File contains either (i) an appraisal of the related
Mortgaged Property or Cooperative Unit signed prior to the approval of the
Mortgage Loan application by a qualified appraiser, duly appointed by the
originator, who had no interest, direct or indirect in the Mortgaged Property or
Cooperative Unit or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and the appraisal and appraiser both satisfy the requirements of (a) in
the case of a Jumbo Mortgage Loan or a Non-QM Mortgage Loan, Fannie Mae and
Freddie Mac, or (b) in the case of an Agency Mortgage Loan, Fannie Mae, Freddie
Mac, Ginnie Mae, FHA, RHS or VA, as applicable, and in any case, Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as amended
and the regulations promulgated thereunder, all as in effect on the date the
Mortgage Loan was originated, or (ii) in the case of an Agency Mortgage Loan,
another valuation model otherwise permitted under applicable Agency Guides and
acceptable to Buyer.

(o)Part I of Schedule 1 of the Agreement is hereby amended by adding a new
sub-section (ddd) to read in its entirety as follows:

 

(ddd)ATR; Qualified Mortgages.  With respect to each Mortgage Loan, where an
application for the Mortgage Loan was taken on or after January 10, 2014, such
Mortgage Loan: (i) complies with the “ability to repay” standards as set forth
in Section 129C(a) of the federal Truth-in-Lending Act, 15 U.S.C. 1639c(a), as
further noted in Regulation Z, 12 C.F.R Part 1026.43(c), as may be amended from
time to time; and (ii) except with respect to any Non-QM Mortgage Loan, is a
“Qualified Mortgage” as defined in Section 129C(b) of the federal
Truth-in-Lending Act, 15 U.S.C. 1639c(b) and as further defined in Regulation Z,
12 C.F.R. Part 1026.43(e), as may be amended from time to time, where the annual
percentage rate did not exceed the average price offer rate for a comparable
transaction as of the date the interest rate was set by 1.5% or more.

5

--------------------------------------------------------------------------------

 

(p)The definition of Loan to Value Ratio or LTV Part II of Schedule 1 of the
Agreement is hereby amended to read in its entirety as follows:

“Loan-to-Value Ratio” or “LTV” means (a) with respect to any Jumbo Mortgage Loan
or Non-Qualified Mortgage Loan, the ratio of the original outstanding principal
amount of the Mortgage Loan to the lesser of (i) the Appraised Value of the
Mortgaged Property at origination or (ii) if the Mortgaged Property was
purchased within 12 months of the origination of the Mortgage Loan, the purchase
price of the Mortgaged Property, and (b) with respect to any Agency Mortgage
Loan, the loan to value ratio of such Mortgage Loan as determined in accordance
with the Agency Guides of the Agency which is insuring or guaranteeing such
Mortgage Loan or to which such Mortgage Loan is eligible to be sold.

Section 2.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

Section 3.Effectiveness.  This Amendment Number Fourteen shall become effective
as of the date that the Agent shall have received:

(a)counterparts hereof duly executed by each of the parties hereto, and

(b)counterparts of that certain Amendment Number Fifteen to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

Section 4.Fees and Expenses.  Sellers agree to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Fourteen (including all reasonable fees
and out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

Section 5.Representations.  Each Seller hereby represents to Buyer and Agent
that as of the date hereof, such Seller is in full compliance with all of the
terms and conditions of the Agreement and each other Repurchase Document and no
Default or Event of Default has occurred and is continuing under the Agreement
or any other Repurchase Document.

Section 6.Binding Effect; Governing Law.  This Amendment Number Fourteen shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER FOURTEEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

Section 7.Counterparts.  This Amendment Number Fourteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.  The parties intend that faxed signature pages and
electronically imaged signatures, such as .pdf files shall constitute original
signatures and are binding on all parties.

Section 8.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Fourteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Fourteen to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

PENNYMAC CORP.

(Seller)

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Senior Managing Director and Treasurer

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P. (Seller)

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Senior Managing Director and Treasurer

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

(Buyer)

 

 

 

 

 

 

By:

 

/s/ Michelangelo Raimondi

Name:

 

Michelangelo Raimondi

Title:

 

Authorized Signatory

 

 

 

 

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

(Agent)

 

 

 

 

 

 

By:

 

/s/ Vanessa Vanacker

Name:

 

Vanessa Vanacker

Title:

 

Authorized Signatory

 

 